OFFICE   OF ‘THE ATTORNEY    GENERAL    OF TEXAS
                             AUSTIN




Ronorebla 7. F. lfahwld,      Comiarlontir
Qepa+twent or tgriaulture
hwtin,    ?LWxas

D4sr Slrt




to whether a aertala p
b4 1101at114 or thr

                                                lr th e




                                      no o p tio no f th enetho
                                      a 8fo llmit ‘R o in-
                                        9 r o p 880to fo r ma
                                       lo g e g r ic ultur aQen-
                                                              l
                                     e pro&oer,  rr*olllng
                                   partier will oontact’ thr
                                   sor tbs purahao* of tho
                                  ruek to aoeopt drlin~,
                          e agreed prloe upmt rroelpt at the
                          c be ardfnmlly made bg aheok,


                     61 the l.sngth of tha Agrlaultunl Aet
referred to above (hrt. 1@3l-1, V4rnoa*4     &a. t%tpt., uupre),
~4   shall not sat a8m out in till, but. @hall attapt    to
g$ra   tkc ruhst4noe  thermof as te the msttsr8 before us.
psrlohablr rruito and vogekblro, whether as * ooodosion
m~robont, dealer, broker or 80 agent.    me  comEiooioMr     of
&piotitun   io ohargod with the no9onolbil.ttf of gmntlng
er n?wlng   1i04n040, and approving   or rsjwtiw      th4 bondo.
Thmt offloial ir giv4n broad 4a4 getnml powon for tba
lforoemmt   of the liot. In addition to the 1104no40 4nd
bond    r4qulxwl,             oort4in      psnal      provlolon0          ar4    dlroot4d     to
thr prw?ntlOn  of tnUd asid ia104 mpxwOuhtion8   by a li-
04no.4.  One is guilty of a mlodemaaor wha loo~~o or at-
to mp tr to so t OS l o0~8looioa                       mmrohmat,          Uo414r,      broker      or
4g4nt;   without  4 llo4noo.

                 7244 Aot         d4fin40   the        por8oao       or    whon llaanoeo lro
l'4quil-d   %Q      th4        ?O~~in~14~~Ot

                 “lb0         tom      *oamIoA3n         mrrohant*          moan4      4ny.
       DM8OZi who shall nOoiv4     On oonoi(lrm4nt    OT
       lolloit from the produooro thomo? w          iann
       prmluot within the tams of this Aot for @a10
       on ootwlooloa on bebelt of tbi8 pro&terr, or
       who obll lo o o pwt fa sroduot lntmmt               fr a                                 r
       tho produoer then&     ?or tii l purpooa  of   romlo,
       o r wh o lboll l*ll or off4r ror sale on ofmnlm-
       *Ionenr ram produet,     or who rballin ulr war
       hra&leior th4 lo a o ua to f, o r 80Nt       o f,the
       prodwor           thoroo?         say    iam     pro&at.

                 *The tam             *dolor*         mwno any wruon                other
       th u nlooalooion norohoat who for the porpooo
       OS rmoalo at whol4oalo obkrlno ??a the pm-
       auour   thrnof     po0040010n  OT oontrol  of MT  f4m
       produot,    sxoopt   by payment to t;ha produoor,  at
       the tlmo o fobtaining luah 00440010~1 or ooa;
       trol, a? the full agreed prs 04 a? 8uoh ow-
       ~8Odlt?~.
              "The tom                *broker* me&no lny p4roon 4119
       gaged in          th4        busimoo of ooliaitin& or nrga-
       tinting          t&4     Sal.     Of any fan         proauot.

             -'ibr ton                *aqout*      meam ray poroon who
       on behalf          of la~ oommlsrlon               morahant,             or doal-
       or, or broker, r404iv40,                       oontrwb~            iOr,    or
       oolioito          ury ranaptoduot                rror-a     produtter then-
       of or who mgoti4t48  t.hs oon8fgqaent or paw-
       oh444 of eny fan produot on behalf of any OO-
       mission merobant, d&alar, or brokar." (Sub-
       diVi#iOlu "Or t0 "h", S4tO..a Or th0 AOt)_
Xononblo           J. E. A'olRuul6, Fe@       3



                   while the   lo t
                                  lp4olfio4lly        provld4o     that    the
we    af     th4    word   wporoott* lnolu6oo not 0a.l.~M
                                              IndlVidUl,
but ~pmtn~roblp, fla; oorporatlon, oompanf or looool~-
tion,- wq have aonoludsd thet tb4 lo tlvltlaofo the mrt-
n4r4hlp lIIet&o6 in your lrtt4r tla not ooma wfthln tbr
abovo 6oflaltlono.

                   Wo iloo dlmot     your lttmtion          to Soetloa 6 oi
th4   hot,     nasi.sg as follaw8t
            "'&m tens     OS thi8 &et ahall lpplr onll
       to the lbx80 oitrw     Fruit zoae, aa Uld 8rM
       is aofltmtl in (ketioa1 of Ifgp(l0Bill Ho. b8S,
       chapter55C,Con*nl~wa         of 'hxm, Regular
       S.##lOn Irort~-84oOs(tO#iOl~tUrr,,   urd ahal
       not apply to an) othrr 8eotlOn oi the Strto.a
        (Qn(Lorororinu
                    oum)
            We Irt4nno4 to Chapter s       of,th  Conmrd Xaw8
of tho fort -nooM LI(Ilol~tulr la lrronoow; the o8ptlon
o r th a laro 1105 bl3.l rotloot the oomet     roto~8na~,beins
chaptera,(w)oi the aaw rrooion how. Bouro Ml1 fo. 555,
grinto&-asOhaptor 550 4ofinoo thr Tuua Oltsua ?ruit 20~
to b4 008D00.d of the            $OUtttiU   Of     ~W4Ul,      WilhOt,      Bib&O,
l3krr, lap0ta. 7ln Ii-,             Brooks,       Konedf,    Xlob.r&      E@404B,
Jim Wmlla   DuVal, Wabb, San F8t?lolO, iMf&$iO, -0, LiVO
Okk Vdloa       La Sal14 Dihit    Ywarioll  Z.mrla, ?rlo
Jdoon     W11~0* &&,       Im dt,   VlotorL, Qollad,cd-
hmu.a4*Arm88:

          Your lottvsAOOO not lndl04tsWlt4tbr the pro-
pond Lubbook Ooutttr~riiarnht~ will oD.nte in My o?
th4 &ova norA oowtl48.    fr it dwo aot , it 11 our opia-
ion that nom of the prov~olo~ of the ‘ham hgrlolrltwcrl
Fmtrot$vo rot ( hctlOl0 1~301-1, Veraoa~o Aan. Civ. atit.,
lupm) OOUM qlply to tt.
                   YOU do aot r4?4r to UAJ other rtatutu than tho
one herein          Afoouo.A,aaA  our aamrt0   /OW   ia@rl  :*
llult~d lo o o r dlng g l~
                      oft .
                          them qm other ltatutoW PtoVl-
oio~ you wish us to bavooti@e, kindly ko aA*loo me
                                                   Yours    vary truly
                                                            5mERhL OF 211Kh3